Citation Nr: 1236506	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  04-42 288	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction rests with the RO in Montgomery, Alabama, from which the Veteran's appeal was certified.  The Board remanded the claims in March 2007 to schedule the Veteran for a Board hearing.  The Veteran testified at an April 2008 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in January 2009 and November 2010 in order to develop VA treatment records and an adequate VA examination with medical opinion.  The requested VA treatment records have been associated with the Veteran's claims folders and/or with his Virtual VA e-file.  The Remands also requested that the RO schedule the Veteran for a VA examination to determine the etiology of the Veteran's back and knee disabilities; an adequate examination was conducted in December 2010.  Accordingly, the Board finds that there has been substantial compliance with the directives of the Remands in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect complaints of knee symptoms or a diagnosed knee disability but reflect multiple diagnoses of lumbar muscle strain and/or sprain.

2.  Bilateral knee and low back disabilities are currently diagnosed.

3.  The Veteran's diagnosed back disability was not manifested in service; arthritis of the lumbar spine was not manifested in the first year following the Veteran's discharge from active duty; and his current back disability is not shown to be related to service or to have been caused or aggravated by a service-connected disability, to include his service-connected left hip fracture residuals.

4.  The Veteran's diagnosed bilateral knee disability was not manifested in service; arthritis of either knee was not manifested in the first year following the Veteran's discharge from active duty; and his current bilateral knee disability is not shown to be related to service or to have been caused or aggravated by a service-connected disability, to include his service-connected left hip fracture residuals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2003, March 2004, and March 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  March 2006 and March 2009 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in April 2001.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in March 2004, April 2009 (with a supplemental medical opinion provided in June 2010), and December 2010.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Back Disability

The Veteran's service treatment records reflect complaints of back pain in October 1975, January 1977, October 1977, and May 1980, with accompanying diagnoses of lumbar sprain and/or strain.  However, the Veteran does not assert that his back disability is directly related to his military service or that arthritis of the lumbar spine may be presumed to have been incurred therein; he argues that it is the proximate result of his service-connected left hip fracture residuals.

After service, the May 1990 VA examination report noted that the Veteran's left lower extremity was approximately one-quarter inch shorter than the right lower extremity.  VA outpatient treatment records dated from July 1990 to November 1990 do not reflect that the Veteran reported back pain.  The March 1991 VA orthopedic examination report reflects that the Veteran had begun to experience low back pain in approximately 1989, for which he regularly took Tylenol; a lumbar spine X-ray was normal.  December 1993 private treatment records for an unrelated condition do not note back symptoms or a back disability among the Veteran's reported medical conditions.  

March 1996 private treatment records reflect the Veteran's report of low back pain following a January 1996 work incident in which he was lifting a 75 pound bucket of chicken skins and was suddenly forced to bear the entire weight; he denied having previous back problems or radiating pain to his extremities like he did at present.

An April 1997 private opinion letter noted that the Veteran experienced left hip pain after an in-service accident, but stated that he "has never had back pain before until a work accident in January of 1996." 

May 1997 private treatment records reflect that the Veteran sustained a low back injury a little more than a year prior and since then experienced low back pain.  A May 1997 private MRI report showed midline posterior protrusion of the L4-5 discs, moderate in size, and moderate central and right-sided disc herniation at L5-S1.  

September 1997, October 1997 and December 1997 vocational evaluations reflect the Veteran's report that in January 1996 he was helping to empty a heavy barrel of chicken skin weighting between 75 and 125 pounds when he was suddenly forced to bear the entire weight and felt a sharp pain in his back.  His physician required him to be on light duty and, the Veteran reported, he was consequently fired from his company because he was unable to complete his usual job tasks.  He also noted that after his service separation, he worked in a warehouse for two years, followed by work as a forklift operator for four years, then one year for a steel company, followed by the beginning of his employment at the chicken factory.

VA outpatient treatment records dated from April 1998 to December 2011 show repeated complaints of low back pain accompanied by radiating pain to the lower extremities. 

At the April 2001 VA spine examination, the Veteran reported injuring his back in 1996 when lifting something very heavy, and experiencing back symptomatology since that time.  The pain was constant along his lower back with stiffness, radiating to his right lower extremity.  Physical examination resulted in a diagnosis of lumbar disk herniation L5-S1 with right lumbosacral radiculopathy, and severe functional loss due to pain.  

At the March 2004 VA spine examination, the Veteran reported having no injury to his low back during service, but injuring it in 1996 while working at a chicken factory while lifting a 50-pound object.  The pain was intermittently moderate to severe and radiated down both legs, sometimes requiring assistive devices for ambulation.  X-rays of the lumbar spine were within normal limits; physical examination resulted in a diagnosis of moderate to severe limited motion and moderate to severe loss of function of the lumbosacral spine due to pain, weakness, and flare-ups.

A January 2007 VA outpatient treatment record noted the Veteran's report of lower extremity numbness and numbness.  A December 2007 electromyelogram study showed a diffuse sensorimotor polyneuropathy.  At a February 2009 VA outpatient visit, the Veteran's left leg was measured to be one-quarter inch shorter than his right leg.  At the April 2009 VA examination, the Veteran reported experiencing a job-related back injury in 1996, after service.  His symptoms included constant low back pain with radiation down the left foot.  The diagnosis was chronic low back pain.  At the December 2010 VA examination, X-rays showed total loss of normal lordotic with advanced degenerative disc disease at L5-S1.  The diagnosis was severe L5-S1 degenerative disk disease.  

The evidence of record clearly shows that the Veteran currently has degenerative disc disease of the lumbar spine.  However, the Veteran does not contend that a back disability was manifested in service or in the first postservice year.  Further, the preponderance of the evidence is against a finding that his current low back disability is related to service.  After reviewing the claims folder and noting "reference to a back problem while in service", the April 2009 VA examiner concluded that "it is less likely as not that the patient's present low back condition  . . . [is] related to or [was] caused by his tour of duty while on active duty in the military."  The examiner noted that the Veteran's back complaints "significant[ly] increased" after his post-service work injury in 1996.  The same physician performed the December 2010 VA examination and reached the same conclusion.  The September 1997 vocational evaluation and physical examination concluded that the Veteran's lumbar disc herniation occurred during the abrupt heavy lifting episode in January 1996, and that it was impossible to state with any degree of certainty whether the disc degeneration preexisted the January 1996 injury.  

With respect to presumptive service connection, the preponderance of the evidence is against a finding that lumbar arthritis was manifest to a compensable degree within one year of the Veteran's separation from service in March 1984.  The December 2010 VA examiner provided the opinion that arthritis of the lumbar spine was not manifested within the one year period following service discharge.  Also, a 1991 lumbar spine X-ray, developed over 5 years after separation, was normal.  For these reasons, service connection for arthritis of the lumbar spine on a presumptive basis is not warranted.

Consequently, direct or service connection for lumbar spine disability or service connection on a presumptive basis for arthritis of the lumbar spine is not warranted.  The evidence does not show, and the Veteran does not assert, that service connection based on a continuity of symptoms (see 38 C.F.R. § 3.303(b)) is warranted.

In addition, the preponderance of the evidence is against a finding that the Veteran's currently diagnosed back disability was caused or aggravated by a service-connected disability.  The medical nexus opinions of record conclude that the Veteran's low back disability is less likely as not caused or aggravated by his service-connected hip disability.  

The June 2010 medical opinion noted that the 2009 examination was reviewed along with the claims folders and "it is my opinion that the . . . low back conditions are not due to or secondary to his service-connected left hip disability" due to the fact that no leg length discrepancy was noted on examination.  The examiner also based his conclusions on his "long experience in orthopedic surgery."  The December 2010 VA opinion concluded that the Veteran's low back disability was not directly caused or aggravated by his service-connected left hip fracture residuals, because "fractured left hip does not cause or predispose one to degenerative arthritis of . . . [the] lower spine."  

Finally, while the Veteran clearly believes that his service-connected left hip disability caused or aggravated his low back, as a layperson, he is not competent to give an opinion as the issue involves a highly complex medical question regarding the development of an internal musculoskeletal process.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Knee Disability

The Veteran's service treatment records do not reflect a documented knee injury or a diagnosed knee disability.

After service, VA outpatient treatment records dated from January 2002 to December 2011 show repeated complaints of bilateral knee pain, to include a request for knee braces in January 2007.  

At the April 2001 VA spine examination, the Veteran reported pain and swelling in his knee joints.  Physical examination resulted in a diagnosis of degenerative joint disease of the bilateral knees with moderate functional loss due to pain.

At the March 2004 VA joints examination, the Veteran reported that his left knee had been intermittently achy and painful since approximately 1996 or 1997, with no known precipitating injury, and he also experienced right knee pain which he felt was due to shifting his weight due to his left knee pain.  The Veteran denied dislocation or subluxation and had not undergone surgery.  X-rays showed early degenerative joint disease in both knees.

At the April 2009 VA examination, the Veteran reported bilateral knee pain with popping and occasional buckling secondary to left hip pain.  X-rays showed medial narrowing bilaterally.  The diagnosis was early degenerative joint disease of the bilateral knees.  At the December 2010 VA examination, the diagnosis was bilateral knee degenerative joint disease.  

The evidence of record clearly shows that the Veteran currently has degenerative joint disease of the knees.  However, the Veteran does not contend, and the evidence does not show, that a knee disability was manifested in service or in the first postservice year.  Further, the preponderance of the evidence is against a finding that his current bilateral knee disability is related to service.  After reviewing the claims folder and noting "I am unable to find any reference to either knee problem while in service and on questioning the patient denied ever[] complaining of knee problem[s] while in service" the examiner concluded that "it is less likely as not that the patient's present . . . bilateral knee condition [is] related to or [was] caused by his tour of duty while on active duty in the military."  The same physician performed the December 2010 VA examination and reached the same conclusion.  

With respect to presumptive service connection, the preponderance of the evidence is against a finding that arthritis in either knee was manifest to a compensable degree within one year of the Veteran's separation from service in March 1984.  The December 2010 VA examiner provided the opinion that arthritis of the knees was not manifested within the one year period following service discharge.  For these reasons, service connection for arthritis of the knees on a presumptive basis is not warranted.

Consequently, direct service connection for bilateral knee disability or service connection on a presumptive basis for arthritis of either knee is not warranted.  The evidence does not show, and the Veteran does not assert, that service connection based on a continuity of symptoms (see 38 C.F.R. § 3.303(b)) is warranted.

In addition, the preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral knee disability was caused or aggravated by a service-connected disability.  The medical nexus opinions of record conclude that the Veteran's bilateral knee disability is less likely as not caused or aggravated by his service-connected hip disability.  The June 2010 medical opinion noted that the 2009 examination was reviewed along with the claims folders and "it is my opinion that the patient's bilateral knee . . . conditions are not due to or secondary to his service-connected left hip disability" due to the fact that no leg length discrepancy was noted on examination.  The December 2010 VA examiner concluded that it was less likely as not that any currently existing disorder of the Veteran's knees was caused or aggravated by the Veteran's residuals of left hip fracture, as left hip fracture residuals do not cause or predispose one to degenerative arthritis of the knee joint.  

Finally, while the Veteran clearly believes that his service-connected left hip disability caused or aggravated his bilateral knees, as a layperson, he is not competent to give an opinion as the issue involves a highly complex medical question regarding the development of an internal musculoskeletal process.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


